Case 2:20-cv-07183-RSWL-RAO Document 9 Filed 08/13/20 Pageiof1 Page ID#:31

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-07183-RSWL-RAO Date August 13, 2020

Title George Jones v. Rich-Lawndale LLC et al.

 

Present: The Honorable RONALD S.W. LEW, Senior U.S. District Judge

 

Joseph Remigio None
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE EXERCISE OF

SUPPLEMENTAL JURISDICTION RE STATE LAW CLAIMS

The Court ORDERS Plaintiff to SHOW CAUSE in writing why the Court should exercise supplemental
jurisdiction over the Unruh Act claim and all other state law claims asserted in the Complaint.

Plaintiff shall file a Response to this Order to Show Cause by no later than August 20, 2020.

Failure to timely or adequately respond to this Order to Show Cause may, without further warning, result
in the dismissal of the entire action without prejudice or the Court declining to exercise supplemental
jurisdiction over the state law claims and the dismissal of those claims pursuant to 28 U.S.C. 1367(c).

 

Initials of Preparer jre

 

 

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
